UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K x Annual report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2010 or ¨ Transition report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32663 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CLEAR CHANNEL COMMUNICATIONS, INC. 401(k) SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CLEAR CHANNEL OUTDOOR HOLDINGS, INC. 200 East Basse Road San Antonio, Texas 78209 Telephone (210)832-3700 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i: Schedule of Assets (Held at End of Year) 16 Signatures 17 Exhibit Index Exhibit 23.1 – Consent of BKD, LLP Report of Independent Registered Public Accounting Firm To the Plan Administrator Clear Channel Communications, Inc. 401(k) Savings Plan San Antonio, Texas We have audited the accompanying statements of net assets available for benefits of the Clear Channel Communications, Inc. 401(k) Savings Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion onthese financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of Clear Channel Communications, Inc. 401(k) Savings Plan as of December 31, 2010 and 2009, and the changes in its net assets available for plan benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. As discussed in Note 3, the Plan changed its method of accounting for notes receivable from participants. /s/ BKD, LLP San Antonio, Texas June 24, 2011 Federal Employer Identification Number:44-0160260 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets Investments, at Fair Value Plan interest in Clear Channel Communications, Inc. Master Trust $ $ Total investments, at fair value Receivables Employer's contribution - Participants' contributions Notes receivable from participants Total receivables Total assets Liabilities Administrative fees payable Total liabilities Net Assets Available for Benefits $ $ 2 See Notes to Financial Statements Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Statement of Changes in Net Assets Available for Benefits December 31, 2010 Investment Income Plan interest in Clear Channel Communications, Inc. Master Trust $ Interest Income on Notes Receivables from Participants Contributions Employer Participants Rollovers Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ 3 See Notes to Financial Statements Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Note 1: Description of Plan The following description of the Clear Channel Communications, Inc. (Company or Plan Sponsor) 401(k) Savings Plan (Plan) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan generally covering all eligible employees of the Company and its subsidiaries.Prior to January 1, 2011, employees did not become eligible to participate in the Plan until completing one year of service.Beginning January 1, 2011, the eligibility service requirement was reduced from one year to 90 days.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Contributions Participants may elect to defer a portion of their compensation by an amount that does not exceed themaximum allowed under Internal Revenue Service (IRS) rules and regulations.Each year, participants may elect to contribute up to 25% of their eligible pay on a pre-tax basis, up to the annual IRS maximum 401(k) deferral limit of $16,500 in 2010.The Plan Sponsor limits the 401(k) deferral percentage elections of all highly compensated employees in the Plan to a maximum of 5% of pay.The IRS limits the amount of compensation that can be taken into account for Plan purposes.For 2010, the qualified plan compensation limit was $245,000.Employees participating in the Plan who attained age 50 by December31 were eligible to contribute an additional $5,500 in pre-tax “catch-up” contributions.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers one unitized majority-owned subsidiary common stock fund (Clear Channel Outdoor Holdings, Inc.) and 19 registered investment funds. Employer contributions to the Plan include matching contributions.The Plan Sponsor suspended the employer matching contributions effective April 30, 2009.The employer discretionary matching contribution was reinstated by the Plan Sponsor effective April 1, 2010, retroactive to January 1, 2010, in an amount equal to 50% of the first 5% of each participant’s voluntary contributions under the Plan.Additionally, elective contributions may be made annually at the discretion of the Plan Sponsor’s Board of Directors.The employer contribution was $13,999,884 for the year ended December 31, 2010. 4 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Participant Accounts Each participant’s account is credited with allocations of the Plan Sponsor’s contribution and Plan earnings (losses) and charged with certain stock fund expenses and transaction fees.Allocations are based on participant account balances and participant-directed transactions, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Forfeitures Participant forfeitures of non-vested contributions and unclaimed benefits are used to reduce employer contributions to the Plan.For the year ended December 31, 2010, approximately $280,400 of forfeitures was used to reduce employer contributions.There were unallocated forfeitures of approximately $16,900 and $13,900 as of December 31, 2010 and 2009, respectively. Vesting Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the Plan Sponsor’s contributions is based on years of continuous service.A participant is 100% vested in the Plan Sponsor’s contributions to the participant’s account after seven years of credited service (or upon the death or disability of the participant or attainment of age 65) for contributions made prior to January 1, 2002.A participant is 100% vested in the Plan Sponsor’s contributions to the participant’s account after five years of credited service (or upon the death or disability of the participant or attainment of age 65) for contributions made after January 1, 2002. Notes Receivable from Participants Participants may borrow from $1,000 up to a maximum of the lesser of i) $50,000 reduced by the excess, if any, of (A) the highest outstanding balance of loans to the participant from the Plan during the one year period ending on the day before the day the loan is made, over (B) the outstanding balance of loans to the participant from the Plan on the date on which the loan is made, or ii) 50% of their vested account balance.The loans are secured by the balance in the participant’s account and bear a fixed interest rate equal to 1% above the prime rate as reported in the Wall Street Journal for the last business day of the quarter preceding the calendar quarter in which the loan is processed unless such rate is not “reasonable” within the meaning of ERISA, in which case a reasonable rate of interest shall be used. Notes receivable from participants are reported at amortized principal balance plus accrued but unpaid interest.Delinquent notes receivable from participants are reclassified as distributions based upon the terms of the Plan document. 5 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Payment of Benefits On termination of employment, the Plan provides that benefits will be paid by a lump-sum distribution, a rollover or a combination of a lump sum and rollover.Participants also may elect toreceive all or part of their funds invested in the Clear Channel Outdoor Holdings, Inc. stock fundin the form of shares of Clear Channel Outdoor Holdings, Inc. common stock, subject to Plan requirements.The Plan Sponsor encourages terminated participants to review the distribution options available under the Plan. The Plan Sponsor may periodically distribute the funds of terminated participants who do not makea distribution election.If the vested account balance is $1,000 or less upon termination ofemployment, the funds will be distributed in the form of a lump-sum distribution unless the participant has elected to rollover the distribution.If the vested account balance is greater than $1,000 but less than $5,000 upon termination of employment, the distribution will be paid in the form of a direct rollover to an individual retirement plan designated by the Clear Channel Communications, Inc. Retirement Benefits Committee unless the participant has elected to receive the distribution in a lump sum payment or as a direct rollover.For benefits over $5,000 upon termination of employment, participants may elect to have benefits paid by lump sum distribution, remain in the Plan until the earlier of age 65 or death of the participant or rolled over into another qualified plan.Absent such an election, participants whose benefits exceed $5,000 upon termination of employment will receive a lump sum payment as soon as administratively feasible after reaching age 65.Hardship withdrawals are available to Plan participants upon approval. Note 2: Summary of Accounting Policies Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements.This update amends ASC Topic 820, Fair Value Measurements and Disclosures, torequire new disclosures for significant transfers in and out of Level 1 and Level 2 fair value measurements, disaggregation regarding classes of assets and liabilities, valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for Level 2 or Level 3.These disclosures are effective for the interim and annual reporting periods beginning after December 15, 2009.Additional new disclosures regarding the purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements are effective for fiscal years beginning after December 15, 2010 beginning with the first interim period.The Plan adopted certain of the relevant disclosure provisions of ASU 2010-06 on January 1, 2010.Since ASU 2010-06 only affects fair value disclosures, its adoption did not affect the Plan’s net asset available for benefits or its changes in net assets available for benefits. 6 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2010 and 2009 In September 2010, the FASB issued Account Standards Update 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans (ASU 2010-25).ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and classified as notes receivable from participants.ASU 2010-25 is effective for fiscal years ending after December 15, 2010, and is required to be applied retrospectively.Adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported asof December 31, 2009.Participant loans have been reclassified as notes receivable from participants as of December 31, 2009 (see Note 3). Basis of Accounting The financial statements of the Plan are prepared using the accrual method of accounting. Investment Valuation The Plan’s interest in the Clear Channel Communications, Inc. Master Trust is stated at fair value (see Note 4). Payments of Benefits Benefits are recorded when paid. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the 2009 financial statement to conform to the 2010 financial statement presentation.These reclassifications had no effect on changes in net assets available for benefits. 7 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Note 3: Change in Accounting Principle During 2010, the Plan adopted the provisions of ASU 2010-25, Reporting Loans to Participants by Defined Contribution Plans.The ASU requires loans to participants to be reported as notes receivable from participants at their unpaid principal balance plus any accrued but unpaid interest, instead of being reported as part of investments at fair value as they were under previous guidance. The following financial statement line items for fiscal years 2010 and 2009 were affected by the change in accounting principle. Statement of Net Assets Available for Benefits As Computed Under As Computed Previous Under Effect of Guidance ASU 2010-25 Change Investments $ $ $ ) Notes receivable from participants $
